Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the recitations "upper garment 12" should be replaced by -- upper garment 10 -- since the pocket square (12) has been identified previously with numeral reference 12. 
Appropriate correction is required.
The amendment filed February 26, 2021 is further objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "the dimensions A, B, C, D, and E can vary between different holders 16, wherein A can range from 1 - 3/8 to 2 - 3/16 inches, wherein B can range from 3 to 5 - ½ inches, wherein C and D can range from 1 - 3/8 to 2 - 15/16 inches, and wherein E can range from 2 - ¼ to 3 - 5/8 inches" (page 4, last paragraph) are considered new matter since the added ranges were not previously disclosed even though the Drawings show different dimensions (in figures 8 - 10); however, the Drawings are not drawn to scale.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation "wherein proximal end" (lines 3 - 4) should be replaced by -- wherein the proximal end --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer, US 2,513,884 in view of Stephens, US 3,135,967.
Regarding Claim 1, Maurer discloses a device [for holding a pocket square] comprising: a firm, rectangular piece of material 6, the rectangular piece (6) having a proximal end (for inserting a body 14) spaced apart from a distal end (opposite end from the proximal end) by a midportion (at a notch having the crimp 22), wherein the proximal end is wider than the midportion, and the distal end is wider than the midportion; a distal elastic band 20 circumscribing the midportion. 
a proximal elastic band attached to the proximal end. Stephens teaches a device comprising a proximal elastic band 17 attach to the proximal end (top end of the material 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maurer to include a proximal elastic band as taught by Stephens in order to improve the holding of the (pocket square) body (14).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the device for holding a pocket square, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that tube taught by the combination of Maurer (US 2,513,884) and Stephens (US 3,135,967), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677